internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-111960-18 chief appeals_office irs appeals taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ---------------------------------------------------------- ----------------------------------- ------------------------------ ----------------------- -------------------------- ---------------- -------------------------- legend currency a ---------------------- currency b ------------- year ---------------------------- year ------------------------- year ------------------------- date --------------------------- country a ------------------- country b ----------------------- taxpayer ------------------------------------ corp a group --------------------------- seller --------------------- property ---------- brand name -------------------------- corp b ------------------------------------------------------------ x ------------ corp c ------------------------------ y ------------ tam-111960-18 entity ----------------------- date -------------------------- date -------------------------- date -------------------------- amount ---------------- amount ------------------------------------ amount ------------------------------------ amount ------------------------------------ amount ---------------- amount ---------------- currency c ----------------------------- currency d --------------------------------- amount ----------------- amount ----------------- amount ---------------- date --------------- partnership ------------------------------------------------- country c ------------- corp d ------------------------------------- corp e ---------------------------------------- date ------------------------ asset ------------------------------- year ------- year ------- amount ------------------- amount ------------------- amount ------------------- amount ------------------ amount ------------------ amount ------------------ issue s whether currency a or currency b is the correct functional_currency to calculate any foreign_currency exchange gain_or_loss under sec_988 of the internal_revenue_code the code with respect to payments of principal and interest made on loans during the taxable years that ended on year year and year conclusion s currency a is the proper functional_currency to use to calculate foreign_currency exchange gain_or_loss under sec_988 with respect to payments of principal and interest made on loans during the taxable years that ended on year year and year tam-111960-18 facts taxpayer is a country a corporation on date taxpayer entered into an agreement with seller a country b publicly traded company to buy the corp a group the corp a group owned and operated property internationally that used the brand name under the sale agreement taxpayer would acquire corp b which owned approximately x of corp c the parent company of the corp a group’s country a consolidated_group additionally the agreement provided that taxpayer would directly acquire the remaining interest of y in corp c from seller taxpayer formed a new wholly-owned subsidiary entity on date to serve as a financing and acquisition vehicle taxpayer made an election to treat entity as a disregarded_entity for u s federal_income_tax purposes effective as of date on date taxpayer paid to seller a purchase_price of amount for the stock of corp b and a direct interest in corp c taxpayer financed the cash portion of the purchase_price of amount with cash of amount and bank debt financing of amount of the amount entity borrowed the currency a equivalent of amount consisting of a term_loan of approximately amount with currency b currency c and currency d tranches a term_loan denominated in currency a of amount and a revolving line of credit primarily denominated in currency a of approximately amount taxpayer borrowed the remaining amount of acquisition debt in currency a from the same revolving line of credit after the corp a group acquisition entity held stock in corp b and corp c received distributions from subsidiaries acquired in the corp a group acquisition incurred and serviced debt incurred to carry out the corp a group acquisition and participated in a single hedging_transaction with corp c in date subsequent to the acquisition of the corp a group taxpayer contributed the stock of entity to partnership a country c entity that is treated as a partnership for u s federal_income_tax purposes partnership was equally owned by corp d and corp e two subsidiaries of taxpayer corp e was wholly owned by corp d corp d and corp e had currency a as their functional currencies on date corp e converted from a corporation to a u s limited_liability_company llc the conversion caused corp e to be treated as a disregarded_entity of corp d for u s federal_income_tax purposes the conversion of corp e to a llc caused partnership to become a single member entity disregarded for u s federal_income_tax purposes due to the conversion entity was treated as a disregarded_entity owned by corp d for u s tax purposes partnership’s sole operating asset was a management agreement for asset in country c and its activities related solely to management of asset prior to year all of its assets liabilities income and expenses were directly related to those activities it tam-111960-18 also held the equity_interest in entity the functional_currency of partnership for u s gaap and u s federal_income_tax purposes was currency b partnership and entity each maintained separate books of original entry and ledger accounts entity’s assets and liabilities were not recorded on partnership’s books additionally partnership maintained its foreign exchange exposure pools under the methodology prescribed in prop sec_1_987-4 reg-208270-86 fr no portion of partnership’s pool of unrecognized sec_987 gain_or_loss was ever triggered by a remittance during the tax_year that ended on year and tax periods that ended on year and year entity made principal and interest payments on the various loans taxpayer used currency a as the functional_currency to calculate the sec_988 foreign_currency_gain_or_loss on those payments taxpayer calculated net foreign exchange losses with respect to currency b currency c and currency d resulting from the payment of principal and interest with respect to the corp a group acquisition financing in year and year however as a result of a hedging agreement between entity and corp c corp c reported deductions of amount and amount on its schedule m-3 for tax_year ended year and tax period ended year respectively due to the operation of this agreement taxpayer reported a deduction of amount on its schedule m-3 for the tax period ended year due to the operation of the agreement exam determined that entity’s assets and liabilities should be attributed to partnership rather than to corp d and corp e for purposes of calculating any sec_988 foreign_currency_gain_or_loss therefore exam determined that any sec_988 foreign_currency_gain_or_loss should be computed using currency b which was the functional_currency of partnership the proposed adjustments by exam were determined using currency b resulting in foreign_currency_gain with respect to the loan payments in the amounts of amount amount and amount for tax_year ended year and tax periods ended year and year respectively law and analysis sec_988 of the code provides that the term foreign_currency_gain means any gain from a sec_988 transaction to the extent the gain does not exceed gain realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_988 of the code provides that the term foreign_currency_loss means any loss from a sec_988 transaction to the extent the loss does not exceed the loss realized by reason of changes in exchange rates on or after the booking_date and before the payment_date sec_988 of the code defines the term sec_988 transaction as any transaction described in sec_988 if the amount which the taxpayer is required to receive or pay by reason of the transaction is denominated in terms of a tam-111960-18 nonfunctional_currency or is determined by reference to the value of one or more nonfunctional currencies the acquisition of a debt_instrument or becoming an obligor under a debt_instrument are transactions included under sec_988 sec_985 of the code defines the term functional_currency as the dollar or in the case of a qualified_business_unit qbu the currency of the economic environment in which a significant part of the qbu’s activities are conducted and which is used by the qbu in keeping its books_and_records under sec_989 of the code the term qbu means any separate and clearly identified unit of a trade_or_business of a taxpayer that maintains separate books_and_records former sec_1_989_a_-1 td fr effective prior to date provided in part that a partnership is a qbu of a partner sec_987 of the code provides that in the case of a taxpayer having one or more qbus with a functional_currency other than the dollar the taxable_income of the taxpayer is determined by computing the taxable_income or loss of the qbu separately in its functional_currency and translating the income or loss at the appropriate_exchange_rate sec_987 further requires the taxpayer to make proper adjustments as prescribed by the secretary for transfers of property between qbus having different functional currencies including treating post-1986 remittances from each qbu as made on a pro_rata basis out of post-1986_accumulated_earnings treating sec_987 gain_or_loss as ordinary_income or loss and sourcing the gain_or_loss by reference to the source of the income giving rise to post-1986_accumulated_earnings on date the treasury_department and the irs published a notice of proposed rulemaking reg-208270-86 fr that proposed new regulations under sec_987 the proposed sec_987 regulations and withdrew proposed_regulations under sec_987 published on date intl-965-86 fr the proposed_regulations final regulations under sec_987 were published on date td former sec_1_988-4 td fr effective prior to date provided in part b qualified_business_unit in general the source of exchange gain_or_loss shall be determined by reference to the residence of the qualified_business_unit of the taxpayer on whose books the asset liability or item_of_income or expense giving rise to such gain_or_loss is properly reflected proper reflection on the books of the taxpayer or qualified_business_unit i in general whether an asset liability or item_of_income is properly reflected on the books of a qualified_business_unit is a question of fact tam-111960-18 ii presumption if booking practices are inconsistent it shall be presumed that an asset liability or item_of_income or expense is not properly reflected on the books of the qualified_business_unit if the taxpayer and its qualified_business_unit employ inconsistent booking practices with respect to the same or similar assets liabilities or items of income or expense if not properly reflected on the books the commissioner may allocate any asset liability or item_of_income or expense between or among the taxpayer and its qualified_business units to properly reflect the source or realization of exchange gain_or_loss prop_reg sec_1_987-2 of the proposed sec_987 regulations provided rules for attributing items to a sec_987 qbu this section provided in part b attribution of items to an eligible qbu-- general rules except as provided in paragraphs b and of this section items are attributable to an eligible_qbu to the extent they are reflected on the separate set of books_and_records as defined in sec_1_989_a_-1 of the eligible_qbu for purposes of this section the term item refers to assets and liabilities and items of income gain deduction and loss items that are attributed to an eligible_qbu pursuant to this section must be adjusted to conform to u s tax principles as provided in sec_1 e these attribution_rules apply solely for purposes of sec_987 for example the allocation and apportionment of interest_expense under sec_864 is independent of the rules under sec_987 exceptions for non-portfolio stock interests in partnerships and certain acquisition indebtedness-- i general_rule except as provided in paragraph b ii of this section the following shall not be considered to be on the books_and_records of a an eligible_qbu a stock of a corporation whether domestic or foreign b an interest in a partnership whether domestic or foreign c a liability that was incurred to acquire the stock or an interest in a partnership described in paragraphs b i a or b of this section respectively d income gain deduction or loss arising from the items described in paragraphs b i a through c of this section for example a sec_951 inclusion with respect to stock of a foreign_corporation that is described in paragraph b i a of this section shall not be considered to be on the books_and_records of the eligible_qbu ii portfolio_stock paragraph b i a of this section shall not apply to stock of a corporation whether domestic or foreign reflected on the books_and_records within the meaning of paragraph b of this section of an eligible_qbu provided the owner of the eligible_qbu owns less than percent of the total voting power or value of all classes of stock of such corporation for purposes of this paragraph b ii sec_318 shall be applied in determining ownership except that in applying sec_318 the phrase percent is used instead of the phrase percent tam-111960-18 prop_reg sec_1_988-1 of the proposed sec_987 regulations provided that in the case of partnership assets and liabilities that are not attributable to an eligible_qbu the owners of the partnership are treated as owning their share of the partnership’s assets and liabilities similarly prop_reg sec_1_988-1 of the proposed sec_987 regulations provided that in the case of assets and liabilities owned by a disregarded_entity that are not attributable to an eligible_qbu the owner of the disregarded_entity is treated as owning all of the disregarded entity’s assets and liabilities in this particular case whether currency a or currency b is the correct functional_currency to calculate any sec_988 gain_or_loss with respect to the payments of principal and interest made on the loans depends upon whether the debt is properly attributed to the books of the partnership or the books of the partners of the partnership if the loans are properly reflected upon partnership’s books sec_988 gain_or_loss must be computed with respect to currency b however if the loans are properly reflected upon the partners’ books sec_988 gain_or_loss must be computed with respect to currency a which is the functional_currency of both corp d and corp e the versions of sec_1_989_a_-1 and sec_1_988-4 that were in effect prior to their modification in td are applicable to the years at issue under former sec_1_989_a_-1 partnership was a per se qbu of its partners because of its status as a partnership under former sec_1_988-4 whether an asset liability or item_of_income was properly reflected on the books of a qbu was a question of fact partnership’s trade_or_business consisted of managing asset in country b the loans were used to finance the purchase of stock in corp b and corp c therefore the corp b stock corp c stock and the associated acquisition debt were not used in the conduct of the trade_or_business of partnership under the facts of this case it is not appropriate to attribute the stock and acquisition debt to the books of partnership under the facts presented we conclude that the loans which were used to finance the acquisition of the corp a group are properly reflected on the books of partnership’s partners corp d and corp e rather than on the books of partnership this conclusion is also consistent with prop_reg sec_1_987-2 c under prop_reg sec_1_987-2 the loans would not be attributed to partnership because they were liabilities incurred to acquire stock under these particular facts the debt is properly reflected on the books of corp d and corp e therefore foreign_currency_gain_or_loss on the debt is properly computed using currency a as the functional_currency the principles of this rule were finalized in td sec_1_987-2 tam-111960-18 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
